IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

STATE OF DELAWARE )
)
l _
v. ) Cr.A. N0.: 1406011386
)
)
RYAN J. F LANIGAN, )
)
Defendant. )
)
Submitted: May 21, 2015
Decided: June 10, 2015
Christopher Marques, Esquire Richard B. Ferrara, Esquire
Deputy Attorney General Ferrara & Haley
820 N. French Street, 7”E Floor 1716 Wawaset Street
Wilmington, DE 19801 Wilmington, DE 19806
Aﬂomeyﬂ)?‘ the State of Delaware Attorneyfor Defendant

ORDER ON DEFENDANT’S MOTION TO SUPPRESS
Defendant Ryan J. Fianigan (“Flanigan”) was charged with Failing to Remain Within A
Single Lane, in Violation of 21 Del. C. § 4122(1), and Driving Under the Inﬂuence of Alcohol, in
Violation of 21. Del. C. § 4177. Flanigan ﬁled a Motion to Suppress, challenging the legality of
the trafﬁc stop. On May 5, 2015, the Court held a bifurcated suppression hearing. At the end of
the hearing, the Court issued a brieﬁng schedule and instructed counsel to address two issues
relating to whether there was reasonable articuable suspicion for the trafﬁc stop. This is the

Court’s Decision and Order on Defendant’s Motion to Suppress.

1. Facts

At the hearing on the Motion to Suppress, the State presented the testimony of Ofﬁcer
Andrew J. Davis (“Ofﬁcer Davis”) of the Elsmere Police Department. Ofﬁcer Davis testiﬁed
that he was patrolling Eismere on June 14, 2014, and observed Flanigan driving a white
Chevrolet Equinox SUV traveling westbound on Kirkwood Highway. Ofﬁcer Davis testiﬁed
that he saw Fianigan making moving violations. Ofﬁcer Davis testiﬁed that first he saw
Flanigan move from the right lane to the left lane without signaling. He and Flanigan then came
to a traffic light. Officer Davis further testiﬁed that when the iight turned green, Flanigan
accelerated, came close to Ofﬁcer Davis (who was still in the left lane), and “briefly” used his
turn signal as he merged into the right lane. At that point in time, Officer Davis got behind
Flanigan, and activated his emergency equipment and dash—camera.l

On cross examination, Ofﬁcer Davis testiﬁed that the dash camera did not capture the
ﬁrst lane change. However, Ofﬁcer Davis again testiﬁed that Fianigan made a iane change in
front ofOfﬁcer Davis’ vehicle without using his turn signal.

After activating his emergency equipment, Flanigan used his turn signal and pulled over.
Ofﬁcer Davis testiﬁed that before coming to a complete stop, Flanigan struck the curb. Ofﬁcer
Davis then approached the driver’s side of Flanigan’s vehicle, and spoke with him.

II. Standard of Review

In a Motion to Suppress, the State must prove by a preponderance of the evidence that the

alleged search and seizure did not violate the defendant’s constitutional rights.2

' Flanigan testiﬁed that his patrol vehicle was equipped with a Mobile Video Recording (MVR). The
State admitted the MVR into evidence as its Exhibit 1, and Ofﬁcer Davis testiﬁed as to what was

happening in the video while it played for the Court.
2 Hunter v. Stale, 783 A.2d 550, 561 (Del. 2001).

Ill. The Law
Case Law on Motion to Suppress
On a Motion to Suppress challenging the legaiity of a traffic stop, the State bears the
burden of establishing that the challenged stop was reasonable under the circumstances.3 The
officer conducting the trafﬁc stop must have reasonable articuiable suspicion that a crime has

4 in order for the trafﬁc stop to be legal, “‘the

occurred, is occurring, or is about to occur.
quantum of evidence required for reasonable articulable suspicion is less than that of probable
cause?”5 The Court evaluates the evidence “‘in the context of the totality of circumstances[,] as
viewed from the eyes of a reasonable, trained police officer in the same or similar circumstances,
combining objective facts with an ofﬁcer’s subjective interpretation of those facts.”6 It is well
settled that changing lanes without using a turn signal is a violation of 21 Del. C. § 4155.7
IV. Opinion

Notwithstanding counsel’s response to the Court’s brieﬁng schedule, after reviewing the
record, the Court finds that Ofﬁcer Davis had reasonable articulable suspicion to stop F1ani gran
after observing the first lane change. Ofﬁcer Davis’ sworn testimony at the suppression hearing
was that he observed Flanigan change lanes without signaling. 0n direct examination, Ofﬁcer

Davis testified as follows:

Q: Can you recount the moving violations as you mentioned them before?

A: Sure. Initiaily when 1 saw the vehicle, it started to move into my lane of
travel. 1 was in the left lane, westbound on Kirkwood Highway. He was in,

3 Slate v. Lcmouette, 2012 WL 4857820, at *7 (Del. Com. P1. Aug. 27, 2012) (citing Whren v. United
States, 517 us. 806, 809 (1996)).

4 Delaware 1!. Prouse, 440 US. 648, 663 (1979).

5 State v. Vizcm‘r‘ondqfargas, 201 1 WL 6946978, at *3 (Del. Com. Pl. Dec. 14, 201%) (quoting Dawns v.
State, 570 A.2d I142, 1145 (Del. 1990)).

"Id. (citfnngmes v. State, 744 A.2d 856 (Del. 1999)).

7 1d; see also State v. Walker, 1991 WL 53385, at *2 (Del. Super. 1991).

3

the vehicle was in the right lane, came into my lane, then went back into
the right lane, and then merged into the left lane without signaling.

Q: When he came into the right lane the first time, did he signal then?
A: He did not.

After reviewing Ofﬁcer Davis’ testimony, the Court ﬁnds that under the totality of the
circumstances, a reasonable articulable suspicion existed for Ofﬁcer Davis to stop Flanigan.
There is no iegal case law, statute, or evidentiary rule that the ofﬁcer must capture the facts
constituting reasonable articulable suspicion on his camera. Ofﬁcer Davis’ sworn testimony is
sufﬁcient.
IV. Order
Therefore, the Court DENIES Defendant’s Motion to Suppress. The matter will now be
set for triai. This Judicial Ofﬁcer retains jurisdiction.

IT IS SO ORDERED this 10th day ofJune, 2015.

a& (wt ‘—

John K. Welch, Judge

cc: Ms. Diane Healy
Criminal Case Manager